           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 1 of 38




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA


Stephen J. Vash, individually and on           CASE NO.
behalf of all others similarly situated,
                   Plaintiff,                  COMPLAINT – CLASS ACTION
       vs.
T-Mobile US, Inc.,                             JURY TRIAL DEMANDED
                   Defendant.



      Plaintiff Stephen J. Vash (“Vash” or “Plaintiff”), individually and on behalf

of all others similarly situated, brings this action against Defendant T-Mobile US,

Inc. (“T-Mobile” or “Defendant”) based on his personal knowledge and the

investigation of counsel and alleges as follows:


                                  INTRODUCTION

      1.       This is a class action brought by Plaintiff on behalf of himself and the

more than one hundred million (100,000,000) other similarly situated persons whose

personal information was acquired and/or accessed by unauthorized persons in the

data breach that T-Mobile announced on August 16, 2021 (the “Data Breach”).

      2.       T-Mobile provides wireless voice, messaging, and data services in the

United States, Puerto Rico and the U.S. Virgin Islands under the T-Mobile and Metro

by T-Mobile brands. The company operates the second largest wireless network in

the U.S. market with over 100 million customers and annual revenues of more than
                                           1
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 2 of 38




$68 billion.

      3.        Plaintiff and other members of the proposed class were required, as

current or prospective customers of T-Mobile, to provide T-Mobile with sensitive

personal information to apply for and/or receive wireless voice, messaging, and data

services. T-Mobile assured Plaintiff and other members of the proposed class that

their personal information would be kept safe from unauthorized access. The T-

Mobile Privacy Policy touts as follows: “We use administrative, technical,

contractual, and physical safeguard designed to protect your data while it is under

our control.”

      4.        T-Mobile betrayed the trust of Plaintiff and other members of the

proposed class by failing to properly safeguard and protect their sensitive personal

information, enabling cybercriminals to acquire and/or access it.

      5.        Plaintiff brings this class action against T-Mobile for its failure to

properly secure and safeguard the personally identifiable information of Plaintiff and

other members of the proposed class stored within T-Mobile’s information network,

including, without limitation, first and last names, dates of birth, social security

numbers, driver’s license/ID information, physical addresses, phone numbers,

unique International Mobile Equipment Identity (or “IMEI”) numbers, and/or

account PINs (these types of information, inter alia, being hereafter referred to,




                                            2
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 3 of 38




collectively, as “personally identifiable information” or “PII”).1

      6.       T-Mobile disregarded the rights of Plaintiff and other members of the

proposed class by intentionally, willfully, recklessly, or negligently failing to take

and implement adequate and reasonable measures to ensure that the PII of Plaintiff

and other members of the proposed class was safeguarded. Specifically, T-Mobile

ignored the rights of Plaintiff and other members of the proposed class by, inter alia,

intentionally, willfully, recklessly or negligently failing to (1) ensure the security

and confidentiality of consumer records and PII; (2) protect against anticipated

threats or hazards to the security or integrity of consumer records and PII; (3) protect

against unauthorized access to or use of consumer records or PII that could result in

substantial harm or inconvenience to any current or prospective customer; (4)

implement or maintain policies and procedures that adequately secured consumers’

records and PII; (5) sufficiently monitor, audit and update its cybersecurity

procedures and patch maintenance; and (6) timely detect the Data Breach, mitigate

harm, and notify consumers of the Data Breach. As a result, the PII of Plaintiff and



1
  Personally identifiable information generally incorporates information that can
be used to distinguish or trace an individual’s identity, either alone or when
combined with other personal or identifying information. 2 C.F.R. § 200.79. At a
minimum, it includes all information that on its face expressly identifies an
individual. PII also is generally defined to include certain identifiers that do not on
their face name an individual, but that are considered to be particularly sensitive
and/or valuable if in the wrong hands (for example, Social Security numbers,
passport numbers, driver’s license numbers, financial account numbers).

                                           3
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 4 of 38




other members of the proposed class was compromised through disclosure to and

access by one or more unknown and unauthorized third parties.

      7.       Plaintiff and other members of the proposed class have suffered injury

because of T-Mobile’s conduct. These injuries include: (a) actual identity theft; (b)

the compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII; (d) lost opportunity costs associated with the effort

expended and the loss of productivity addressing and attempting to mitigate the

actual and future consequences of the Data Breach, including but not limited to

efforts spent researching how to prevent, detect, contest, and recover from identity

theft; (e) the continued risk to their PII, which remains in T-Mobile’s possession and

is subject to further unauthorized disclosures so long as T-Mobile fails to undertake

appropriate and adequate measures to protect Plaintiff’s and Class members’ PII in

their continued possession; (f) future costs in terms of time, effort, and money that

will be expended as a result of the Data Breach for the remainder of the lives of

Plaintiff and other members of the proposed class; and (g) the diminished value of

Plaintiff’s and Class members’ PII; (h) the diminished value of T-Mobile’s services

Plaintiff and other members of the proposed class paid for and received; and/or (i)

the actual and attempted sale of Plaintiff’s and Class members’ PII on the dark web.

      8.       In addition to remedying the harms suffered because of the Data


                                           4
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 5 of 38




Breach, Plaintiff and the other 100+ million consumers similarly situated also have

a significant interest in preventing additional data breaches because their PII remains

in T-Mobile’s possession without adequate protection.

      9.       Representative Plaintiff brings this action on behalf of all persons

whose PII was compromised because of T-Mobile’s failure to: (i) adequately protect

the PII of Plaintiff and other members of the proposed class; (ii) warn Plaintiff and

other members of the proposed class of these inadequate information security

practices; and (iii) effectively secure hardware containing protected PII using

reasonable and effective security procedures free of vulnerabilities and incidents. T-

Mobile’s conduct amounts to negligence and violates federal and state statutes.

      10.      Plaintiff seeks actual damages, statutory damages, punitive damages,

and restitution, with attorney fees, costs, and expenses. Plaintiff also seeks

declaratory and injunctive relief, including significant improvements to T-Mobile’s

data security systems and protocols (which have been the subject of multiple recent

data breaches), future annual audits, T-Mobile-funded long-term credit monitoring

services, and any other remedies the Court deems necessary and proper.


                                   THE PARTIES

      11.      Plaintiff is a citizen and resident of the State of Georgia and was a

Georgia resident during the period when the data breach occurred.

      12.      Plaintiff is and has been a customer of, and received wireless voice,

                                          5
          Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 6 of 38




messaging, and data services from, T-Mobile. The reports regarding the breadth and

severity of the Data Breach and T-Mobile’s disclosures concerning the number and

class of consumers affected indicate, upon information and belief, that Plaintiff and

Plaintiff’s data have been impacted.

      13.     To receive wireless voice, messaging, and data services from T-Mobile,

Plaintiff was required to provide T-Mobile with sensitive PII. Plaintiff’s PII was

within the possession and control of T-Mobile at the time of the Data Breach.

      14.     Plaintiff brings this action on behalf of himself, and as a class action,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, on behalf of all persons

similarly situated and proximately damaged by the unlawful conduct described

herein.

      15.     Defendant T-Mobile US, Inc. is a Delaware corporation with its

principal place of business located at 12920 SE 38th Street, Bellevue, Washington

98006. T-Mobile has a corporate office located at 1 Ravinia Dr. NE, Atlanta,

Georgia 30346.

      16.     T-Mobile provides wireless voice, messaging, and data services in the

United States, Puerto Rico, and the U.S. Virgin Islands under the T-Mobile and

Metro by T-Mobile brands. The company operates the second largest wireless

network in the U.S. market with over 100 million customers.

      17.     T-Mobile has access to enormous resources. In 2020, T-Mobile


                                           6
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 7 of 38




reported total revenues of more than $68 billion and net income of more than $3

billion. In that same fiscal year, T-Mobile reported total assets of more than $200

billion.


                          JURISDICTION AND VENUE

       18.     This Court has diversity jurisdiction over this action pursuant to 28

U.S.C. §1332 because this is a class action where the amount in controversy exceeds

the sum or value of $5 million, exclusive of interest and costs, there are more than

100 members in the proposed class, and upon information and belief, at least one

other member of the proposed class is a citizen of a state different from Defendant.

       19.     This Court has personal jurisdiction over Defendant because Defendant

has a corporate office in the State of Georgia, routinely conducts business in Georgia,

has sufficient minimum contacts in Georgia, and has intentionally availed itself of

this jurisdiction by marketing and selling products and services in Georgia.

       20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Defendant has a corporate office located in the District, Defendant conducts a

substantial amount of its business in this District, and the events that give rise to

Plaintiff’s claims occurred in part in this District.




                                            7
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 8 of 38




                            FACTUAL ALLEGATIONS

      The Breach

      21.       On August 15, 2021, it was first reported by Vice.com that the T-

Mobile computer systems had been hacked. At some point prior to August 15, 2021,

a cybercriminal had acquired and was actively selling data related to over 100

million people from the T-Mobile servers and the data included sensitive PII. The

cybercriminal told Vice.com that it appeared T-Mobile was aware of the breach

because he or she lost access to the backdoored servers that had been breached and

accessed.

      22.       T-Mobile acknowledged the breach on August 16, 2021, stating in a

press release that it “determined that unauthorized access to some T-Mobile data

occurred.”

      23.       On August 17, 2021, T-Mobile issued the following press release:

      As we shared yesterday, we have been urgently investigating the
      highly sophisticated cyberattack against T-Mobile systems, and in an
      effort to keep our customers and other stakeholders informed we are
      providing the latest information we have on this event and some
      additional details:

               Late last week we were informed of claims made in an online
                forum that a bad actor had compromised T-Mobile systems. We
                immediately began an exhaustive investigation into these
                claims and brought in world-leading cybersecurity experts to
                help with our assessment.
               We then located and immediately closed the access point that
                we believe was used to illegally gain entry to our servers.


                                           8
Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 9 of 38




    Yesterday, we were able to verify that a subset of T-Mobile
     data had been accessed by unauthorized individuals. We also
     began coordination with law enforcement as our forensic
     investigation continued.
    While our investigation is still underway and we continue to
     learn additional details, we have now been able to confirm that
     the data stolen from our systems did include some personal
     information.
    We have no indication that the data contained in the stolen files
     included any customer financial information, credit card
     information, debit or other payment information.
    Some of the data accessed did include customers’ first and last
     names, date of birth, SSN, and driver’s license/ID information
     for a subset of current and former postpay customers and
     prospective T-Mobile customers.
    Our preliminary analysis is that approximately 7.8 million
     current T-Mobile postpaid customer accounts’ information
     appears to be contained in the stolen files, as well as just over
     40 million records of former or prospective customers who had
     previously applied for credit with T-Mobile. Importantly, no
     phone numbers, account numbers, PINs, passwords, or financial
     information were compromised in any of these files of
     customers or prospective customers.
    As a result of this finding, we are taking immediate steps to
     help protect all of the individuals who may be at risk from this
     cyberattack. Communications will be issued shortly to
     customers outlining that T-Mobile is:

        Immediately offering 2 years of free identity protection
         services with McAfee’s ID Theft Protection Service.
        Recommending all T-Mobile postpaid customers proactively
         change their PIN by going online into their T-Mobile
         account or calling our Customer Care team by dialing 611
         on your phone. This precaution is despite the fact that we
         have no knowledge that any postpaid account PINs were
         compromised.
        Offering an extra step to protect your mobile account with
         our Account Takeover Protection capabilities for postpaid
         customers, which makes it harder for customer accounts to
         be fraudulently ported out and stolen.
                                 9
       Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 10 of 38




                   Publishing a unique web page later on Wednesday for one
                    stop information and solutions to help customers take steps
                    to further protect themselves.
                     Edited to add on 8/18: https://www.t-
                        mobile.com/brand/data-breach-2021
               At this time, we have also been able to confirm approximately
                850,000 active T-Mobile prepaid customer names, phone
                numbers and account PINs were also exposed. We have already
                proactively reset ALL of the PINs on these accounts to help
                protect these customers, and we will be notifying accordingly
                right away. No Metro by T-Mobile, former Sprint prepaid,
                or Boost customers had their names or PINs exposed.
               We have also confirmed that there was some additional
                information from inactive prepaid accounts accessed through
                prepaid billing files. No customer financial information, credit
                card information, debit or other payment information or SSN
                was in this inactive file.

      We take our customers’ protection very seriously and we will
      continue to work around the clock on this forensic investigation to
      ensure we are taking care of our customers in light of this malicious
      attack. While our investigation is ongoing, we wanted to share these
      initial findings even as we may learn additional facts through our
      investigation that cause the details above to change or evolve.

      Plaintiff’s Dealings with T-Mobile

      24.       Plaintiff is and has been a T-Mobile customer for many years, who

provided personally identifiable information to T-Mobile in order to maintain

postpay mobile services from T-Mobile.

      T-Mobile Understood the Value of PII

      25.       T-Mobile’s Privacy Policy states as follows: “We use administrative,

technical, contractual, and physical safeguard designed to protect your data while it


                                            10
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 11 of 38




is under our control.”

      26.    Notwithstanding these promises, it appears a lone hacker was able to

breach T-Mobile’s servers and acquire the sensitive PII of more than 100 million

current, former, and prospective customers of T-Mobile. There is, therefore, little

question that T-Mobile did not to live up to its promises regarding data protection.

      27.    Server patch management is a routine part of cybersecurity systems,

processes, and protection particularly when a company holds consumer PII.

However, upon information and belief, T-Mobile learned of the massive breach not

through its own proactive and protective cybersecurity systems, but rather were

alerted when the hacker revealed the breach on an online chat forum. The fact that

T-Mobile purports to have quickly located and closed the access point to the T-

Mobile servers suggests that proper maintenance would have ameliorated the threat,

that T-Mobile’s cybersecurity surveillance systems were lacking and subpar, and

that T-Mobile was negligent in maintaining its systems and safeguarding Plaintiff’s

and Class members’ PII.

      28.    T-Mobile has been the subject of multiple data breaches in recent years

and should have been on high alert, particularly with regard to simple routine

cybersecurity maintenance.

      29.    Consumers have many choices for wireless voice, messaging, and data

services and they would not have chosen to provide their PII to T-Mobile had they


                                         11
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 12 of 38




known that the information would be at heightened risk of compromise due to T-

Mobile’s lax data security.

      Plaintiff and Class Members Have Suffered Harm

      30.    As a result of the Data Breach, Plaintiff and Class members were

deprived of the value in and security of their PII and now face an increased risk of

theft, identity theft, fraud, and abuse, and the constant fear, anxiety, and hardship

that comes with it. And those impacted by T-Mobile’s failure to protect Plaintiff’s

and Class members’ PII will be at risk for identity theft and fraud for years to come.

      31.    As a result of T-Mobile’s unfair, inadequate, and unreasonable data

security, at least one cyber-criminal and unknown others now possess the PII of

Plaintiff and Class members. With first and last names, date of birth, social security

number, and driver’s license/ID information (among other information), criminals

can open entirely new credit accounts and bank accounts, and garner untold amounts

through fraud that victims will not be able to detect until it is too late. Victims’ credit

profiles can be destroyed, and they will lose the ability to legitimately borrow

money, obtain credit, or even open bank accounts.

      32.    Further, criminals can file false federal and state tax returns in victim’s

names, preventing or at least delaying victims’ receipt of their legitimate tax refunds

and potentially making victims targets of IRS and state tax investigations. At the

very least, victims must add themselves to credit fraud watch lists, which


                                            12
         Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 13 of 38




substantially impair victims’ ability to obtain additional credit. Many experts advise

a flat out freeze on all credit accounts, making it impossible to rent a car, get student

loans, or buy or rent furniture or a new TV, let alone complete a major purchase such

as a new car or home, without taking the time to request that the freeze be suspended,

waiting the days it can take for that to occur, and then reinstating the freeze. Further,

there are four major reporting agencies, so consumers may need to take these steps

with all of them because they will not know which bureau a creditor may consult.

Also, in many states, and in many circumstances, such freezes cost the consumer

money.

       33.   Personal and financial information is a valuable commodity. A “cyber

black-market” exists in which criminals openly post sensitive personal information

for sale.

       34.   PII is such a valuable commodity to identity thieves that once the

information has been compromised, criminals often trade the information on the

“cyber black-market” for years. As a result of recent large-scale data breaches,

identity thieves and cybercriminals have openly posted stolen credit card numbers,

SSNs, and other PII directly on various Internet websites and on the dark web

making the information publicly available and available to criminals. Moreover, the

suspected hacker in this matter has already attempted to sell the PII he/she accessed

from the T-Mobile servers on the dark web.


                                           13
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 14 of 38




      35.    The sensitive personal information that T-Mobile failed to adequately

protect is “as good as gold” to identity thieves because identity thieves can use

victims’ personal data to open new financial accounts and incur charges in another

person’s name, take out loans in another person’s name, incur charges on existing

accounts, and file false federal and state tax returns.

      36.    Although T-Mobile is offering free credit monitoring to some

customers, the credit monitoring services do little to prevent wholesale identity theft.

Moreover, experts warn that batches of stolen information will not be immediately

dumped on the black market. “[O]ne year of credit monitoring may not be enough.

Hackers tend to lay low when data breaches are exposed. . . . They often wait until

consumers are less likely to be on the lookout for fraudulent activities.” In light of

the seriousness of this breach and the nature of the data involved, short-term credit

monitoring is decidedly not enough.

      37.    A cybercriminal, especially one with millions of records, can hold on

to stolen information for years until the news of the theft has subsided, then steal a

victim’s identity, credit, and bank accounts, resulting in thousands of dollars in

losses and lost time and productivity. Thus, Plaintiff and Class members must take

additional steps to protect their identities. And Plaintiff and Class members must

bear the burden and expense of identity and credit monitoring, and heightened

vigilance for years to come.


                                           14
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 15 of 38




                         CLASS ACTION ALLEGATIONS

       38.    Representative Plaintiff brings this action pursuant to the provisions of

Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, on behalf of

himself and the following class (collectively, the “Class”):

       All persons residing in the United States whose personal information
       was acquired or accessed by unauthorized individuals as a result of the
       breach of T-Mobile US, Inc.’s information system(s) that was
       announced by T-Mobile US, Inc. on August 16, 2021.

       39.    The following individuals and entities are excluded from the proposed

Class: Defendant and Defendant’s parents, subsidiaries, affiliates, officers and

directors, and any entity in which Defendant has a controlling interest; all individuals

who make a timely election to be excluded from this proceeding using the correct

protocol for opting out; any and all federal, state or local governments, including but

not limited to its departments, agencies, divisions, bureaus, boards, sections, groups,

counsels and/or subdivisions; and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       40.    The proposed Class meets the requirements of Fed. R. Civ. P. 23(a),

(b)(1), (b)(2), (b)(3), and (c)(4).

       41.    Numerosity: The proposed Class is believed to be so numerous that

joinder of all members is impracticable. Upon information and belief, the total

number of Class members is in the millions of individuals. Membership in the

classes will be determined by analysis of Defendant’s records.

                                          15
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 16 of 38




      42.    Typicality: Plaintiff’s claims are typical of the claims of the Class.

Plaintiff and all members of the Class were injured through Defendant’s uniform

misconduct. The same event and conduct that gave rise to Plaintiff’s claims are

identical to those that give rise to the claims of every other Class member because

Plaintiff and each member of the Class had their PII compromised in the same way

by the same conduct of Defendant.

      43.    Adequacy: Plaintiff is an adequate representative of the Class because

his interests do not conflict with the interests of the Class that he seeks to represent;

Plaintiff has retained counsel competent and highly experienced in data breach class

action litigation; and Plaintiff and Plaintiff’s counsel intend to prosecute this action

vigorously. The interests of the Class will be fairly and adequately protected by

Plaintiff and his counsel.

      44.    Superiority: A class action is superior to other available means of fair

and efficient adjudication of the claims of Plaintiff and the Class. The injury suffered

by each individual Class member is relatively small in comparison to the burden and

expense of individual prosecution of complex and expensive litigation. It would be

very difficult, if not impossible, for members of the Class individually to effectively

redress Defendant’s wrongdoing. Even if Class members could afford such

individual litigation, the court system could not. Individualized litigation presents a

potential for inconsistent or contradictory judgments. Individualized litigation


                                           16
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 17 of 38




increases the delay and expense to all parties, and to the court system, presented by

the complex legal and factual issues of the case. By contrast, the class action device

presents far fewer management difficulties and provides benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

      45.    Commonality and Predominance: There are many questions of law

and fact common to the claims of Plaintiff and the other members of the Class, and

those questions predominate over any questions that may affect individual members

of the Class. Common questions for the Class include:

             a.    Whether Defendant engaged in the wrongful conduct alleged

             herein;

             b.    Whether Defendant failed to adequately safeguard Plaintiff’s and

             Class members’ PII;

             c.    Whether Defendant owed a duty to Plaintiff and the Class to

             adequately protect their PII, and whether they breached this duty;

             d.    Whether Defendant’s systems, networks, and data security

             practices used to protect Plaintiff’s and Class members’ PII violated the

             FTC Act, and/or Defendant’s other duties discussed herein;

             e.    Whether Defendant knew or should have known that their

             computer and network security systems were vulnerable to a data

             breach;


                                         17
Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 18 of 38




    f.       Whether Defendant’s conduct, including their failure to act,

    resulted in or was the proximate cause of the Data Breach;

    g.       Whether Defendant breached contractual duties to Plaintiff and

    the Class to use reasonable care in protecting their PII;

    h.       Whether Defendant failed to adequately respond to the Data

    Breach, including failing to investigate it diligently and notify affected

    individuals in the most expedient time possible and without

    unreasonable delay, and whether this caused damages to Plaintiff and

    the Class;

    i.       Whether Defendant continues to breach duties to Plaintiff and the

    Class;

    j.       Whether Plaintiff and the Class suffered injury as a proximate

    result of Defendant’s negligent actions or failures to act;

    k.       Whether Plaintiff and the Class are entitled to recover damages,

    equitable relief, and other relief;

    l.       Whether injunctive relief is appropriate and, if so, what

    injunctive relief is necessary to redress the imminent and currently

    ongoing harm faced by Plaintiff and Class members and the public;

    m.       Whether Defendant’s actions alleged herein constitute gross

    negligence; and


                                  18
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 19 of 38




             n.     Whether Plaintiff and Class members are entitled to punitive

             damages.

      46.    This class action is also appropriate for certification because Defendant

has acted or refused to act on grounds generally applicable to the Class, thereby

requiring the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward the Class members and making final injunctive relief appropriate

with respect to the Classes in their entireties. Defendant’s policies challenged herein

apply to and affect Class members uniformly and Plaintiff’s challenge of these

policies hinges on Defendant’s conduct with respect to the Classes in their entireties,

not on facts or law applicable only to the Plaintiff.

      47.    Unless a Class-wide injunction is issued, Defendant may continue in its

failure to properly secure the PII of Class Members, Defendant may continue to act

unlawfully as set forth in this Complaint.


                              CLAIMS FOR RELIEF

      First Claim - Negligence

      48.    Plaintiff incorporates by reference the allegations in paragraphs 11-47

above as though fully set forth herein.

      49.    At all times herein relevant, Defendant owed Plaintiff and Class

members a duty of care, inter alia, to act with reasonable care to secure and

safeguard the PII of Plaintiff and Class members and to use commercially reasonable

                                          19
       Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 20 of 38




methods to do so. Defendant took on this obligation upon accepting and storing the

PII of Plaintiff and Class members in its computer systems and on its networks.

      50.   Among these duties, Defendant was expected:

            a.     to exercise reasonable care in obtaining, retaining, securing, and

            protecting PII in its possession;

            b.     to protect Plaintiff’s and Class members’ PII in its possession by

            using reasonable and adequate security procedures and systems;

            c.     to exercise reasonable care in designing, implementing,

            maintaining, monitoring, and testing Defendant’s networks, systems,

            protocols, policies, procedures and practices to ensure that Plaintiff’s

            and Class members’ PII was adequately secured from impermissible

            access, viewing, release, disclosure, and publication, including patch

            maintenance;

            d.     to adequately monitor, audit, and update the security of its

            networks and systems including patch maintenance;

            e.     to implement processes to quickly detect a data breach, security

            incident, or intrusion involving their networks and servers; and

            f.     to recognize in a timely manner that Plaintiff’s and other Class

            members’ PII had been compromised;

            g.     to promptly notify Plaintiff and Class members of any data


                                         20
       Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 21 of 38




               breach, security incident, or intrusion that affected or may have affected

               their PII;

            h. to timely detect and mitigate the Data Breach.

      51.      Defendant knew that the PII of Plaintiff and Class members was private

and confidential and should be protected as private and confidential and, thus,

Defendant owed a duty of care not to subject Plaintiff and Class members to an

unreasonable risk of harm because they were foreseeable and probable victims of

any inadequate security practices.

      52.      Defendant knew, or should have known, of the risks inherent in

collecting and storing PII, the vulnerabilities of its data security systems, and the

importance of adequate security.

      53.      Defendant knew, or should have known, that cyber criminals routinely

target large corporations through cyberattacks to steal sensitive personal

information.

      54.      Defendant knew, or should have known, that its data systems and

networks did not adequately safeguard Plaintiff’s and Class members’ PII.

      55.      Because Defendant knew that a breach of its systems would damage

millions of individuals, including Plaintiff and Class members, Defendant had a duty

to adequately protect its data systems and the PII contained thereon.

      56.      Defendant also had independent duties under state and federal laws that


                                            21
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 22 of 38




required Defendant to reasonably safeguard Plaintiff’s and Class members’ PII and

promptly notify them about the Data Breach. These “independent duties” are

untethered to any contract between Defendant and Plaintiff and Class members.

      57.    Plaintiff’s and Class members’ willingness to entrust Defendant with

their PII was predicated on the understanding that Defendant would take adequate

security precautions. Moreover, only Defendant had the ability to protect its systems

and the PII its stored on them from attack.

      58.    Plaintiff and Class members were the foreseeable victims of any

inadequate safety and security practices. Plaintiff and Class members had no ability

to protect their PII that was in Defendant’s possession. As such, a special

relationship existed between Defendant and Plaintiff and Class members.

      59.    Defendant breached its duties to Plaintiff and Class members by failing

to provide fair, reasonable, or adequate computer systems and data security practices

to safeguard PII of Plaintiff and Class members.

      60.    Defendant breached its general duty of care to Plaintiff and Class

members in, but not necessarily limited to, the following ways:

             a.    failing to exercise reasonable care in obtaining, retaining,

             securing, and protecting PII in its possession;

             b.    failing to protect Plaintiff’s and Class members’ PII in its

             possession by using reasonable and adequate security procedures and


                                         22
       Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 23 of 38




            systems;

            c.     failing to exercise reasonable care in designing, implementing,

            maintaining, monitoring, and testing Defendant’s networks, systems,

            protocols, policies, procedures, and practices to ensure that Plaintiff’s

            and Class members’ PII was adequately secured from impermissible

            access, viewing, release, disclosure, and publication

            d.     failing to adequately train its employees to not store PII longer

            than absolutely necessary;

            e.     failing to consistently enforce security policies aimed at

            protecting Plaintiff’s and the Class members’ PII;

            f.     failing to implement processes to quickly detect a data breach,

            security incident, or intrusion involving their networks and servers; and

            g.     failing to promptly notify Plaintiff and Class members of any

            data breach, security incident, or intrusion that affected or may have

            affected their PII.

      61.   The law further imposes an affirmative duty on Defendant to timely

disclose the unauthorized access and theft of the PII to Plaintiff and Class members

so that they can take appropriate measures to mitigate damages, protect against

adverse consequences, and thwart future misuse of their PII.

      62.   Defendant breached its duty to notify Plaintiff and Class members of


                                         23
       Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 24 of 38




the unauthorized access by failing to notify Plaintiff and Class members immediately

after learning of the Data Breach and then by failing to provide Plaintiff and Class

members sufficient information regarding the breach.

      63.    Further, through its failure to provide timely and clear notification of

the Data Breach to Plaintiff and Class members, Defendant prevented Plaintiff and

Class members from taking meaningful, proactive steps to secure their PII.

      64.    There is a close causal connection between Defendant’s failure to

implement security measures to protect the PII of Plaintiff and Class members and

the harm suffered or risk of imminent harm suffered by Plaintiff and Class members.

Plaintiff’s and Class members’ PII was accessed as the proximate result of

Defendant’s failure to exercise reasonable care in safeguarding such PII by adopting,

implementing, and maintaining appropriate security measures.

      65.    In addition to its duties under common law, Defendant had additional

duties imposed by statute and regulations, including the duties under the FTC Act.

The harms which occurred because of Defendant’s failure to observe these duties,

including the loss of privacy, significant risk of identity theft, and Plaintiff’s

overpayment for goods and services, are the types of harm that these statutes and

their regulations were intended to prevent.

      66.    Pursuant to the FTC Act, 15 U.S.C. § 45(a), Defendant owed a duty to

Plaintiff and Class members to provide fair and adequate computer systems and data


                                         24
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 25 of 38




security to safeguard the PII of Plaintiff and Class members.

      67.    The FTC Act prohibits “unfair practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Defendant, of failing to use reasonable measures to protect PII.

The FTC publications and orders described above also formed part of the basis of

Defendant’s duty in this regard.

      68.    Defendant gathered and stored the PII of Plaintiff and Class members

as part of its business of soliciting its services to its patients, which solicitations and

services affect commerce.

      69.    Defendant violated the FTC Act by failing to use reasonable measures

to protect the PII of Plaintiff and Class members and by not complying with

applicable industry standards, as described herein.

      70.    Defendant breached its duties to Plaintiff and Class members under the

FTC Act by failing to provide fair, reasonable, or adequate computer systems and/or

data security practices to safeguard Plaintiff’s and Class members’ PII, and by

failing to provide prompt notice without reasonable delay.

      71.    Defendant’s failure to comply with applicable laws and regulations

constitutes negligence per se.

      72.    Plaintiff and Class members are within the class of persons that the FTC

Act was intended to protect.


                                            25
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 26 of 38




      73.    The harm that occurred because of the Data Breach is the type of harm

the FTC Act was intended to guard against.

      74.    Defendant breached its duties to Plaintiff and Class members under

these laws by failing to provide fair, reasonable, or adequate computer systems and

data security practices to safeguard Plaintiff’s and Class members’ PII.

      75.    As a direct and proximate result of Defendant’s negligence and

negligence per se, Plaintiff and Class members have suffered and will suffer injury,

as alleged herein, including but not limited to (a) actual identity theft; (b) the

compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII; (d) lost opportunity costs associated with the effort

expended and the loss of productivity addressing and attempting to mitigate the

actual and future consequences of the Data Breach, including but not limited to

efforts spent researching how to prevent, detect, contest, and recover from identity

theft; (e) the continued risk to their PII, which remains in T-Mobile’s possession and

is subject to further unauthorized disclosures so long as T-Mobile fails to undertake

appropriate and adequate measures to protect Plaintiff’s and Class members’ PII in

their continued possession; (f) future costs in terms of time, effort, and money that

will be expended as a result of the Data Breach for the remainder of the lives of

Plaintiff and other members of the proposed class; and (g) the diminished value of


                                         26
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 27 of 38




Plaintiff’s and Class members’ PII; (h) the diminished value of T-Mobile’s services

Plaintiff and other members of the proposed class paid for and received; and/or (i)

the actual and attempted sale of Plaintiff’s and Class members’ PII on the dark web.

       76.       As a direct and proximate result of Defendant’s negligence and

negligence per se, Plaintiff and Class members have suffered and will continue to

suffer other forms of injury and/or harm, including, but not limited to, anxiety,

emotional distress, loss of privacy, and other economic and non-economic losses.

       Second Claim – Invasion of Privacy

       77.       Plaintiff incorporates by reference the allegations in paragraphs 11-47

above as though fully set forth herein.

       78.       Plaintiff and Class members had a legitimate and reasonable

expectation of privacy with respect to their PII and were accordingly entitled to the

protection of this information against disclosure to and acquisition by unauthorized

third parties.

       79.       Defendant owed a duty to Plaintiff and Class members to keep their PII

confidential.

       80.       Defendant allowed unauthorized and unknown third parties access to

and acquire the PII of Plaintiff and Class members because it failed to protect the

PII.

       81.       The unauthorized access to, acquisition of, and/or viewing of the PII of


                                             27
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 28 of 38




Plaintiff and Class members by unauthorized third parties is highly offensive to a

reasonable person.

       82.    The unauthorized intrusion was into a place or thing which was private

and is entitled to be private. Plaintiff and Class members disclosed their PII to

Defendant as part of obtaining services from Defendant, but privately and with an

intention that the PII would be kept confidential and would be protected from

unauthorized disclosure. Plaintiff and Class members were reasonable in their belief

that such information would be kept private and would not be disclosed without their

authorization.

       83.    The Data Breach at the hands of Defendant constitutes an intentional

interference with Plaintiff’s and Class members’ interests in solitude or seclusion,

either as to their persons or as to their private affairs or concerns, of a kind that would

be highly offensive to a reasonable person.

       84.    Defendant acted with a knowing state of mind when it permitted the

Data Breach to occur because it was with actual knowledge that its information

security practices were inadequate and insufficient.

       85.    Because Defendant acted with this knowing state of mind, it had notice

and knew the inadequate and insufficient information security practices would cause

injury and harm to Plaintiff and Class members.

       86.    As a proximate result of the above acts and omissions of Defendant, the


                                            28
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 29 of 38




PII of Plaintiff and Class members was disclosed to third parties without

authorization, causing Plaintiff and Class members to suffer damages.

      87.    Unless and until enjoined, and restrained by order of this Court,

Defendant’s wrongful conduct will continue to cause great and irreparable injury to

Plaintiff and Class members in that the PII maintained by Defendant can be accessed,

acquired, and viewed by unauthorized persons for years to come.

      88.    Plaintiff and Class members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the invasion of privacy

for Plaintiff or Class members.

      Third Claim – Breach of Implied Contract

      89.    Plaintiff incorporates by reference the allegations in paragraphs 11-47

above as though fully set forth herein.

      90.    When Plaintiff and Class members provided their PII to Defendant in

connection with seeking wireless voice, messaging, and data services, they entered

into implied contracts in which Defendant agreed to comply with its statutory and

common law duties to protect Plaintiff’s and Class members’ PII.

      91.    Defendant required Plaintiff and Class members to provide PII to

receive wireless voice, messaging, and/or data services.

      92.    Defendant affirmatively represented that it collected and stored the PII

of Plaintiff and Class members in using reasonable, industry standard means.


                                          29
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 30 of 38




      93.    Based on Defendant’s representations (as described above) and the

implicit understanding of the parties, Plaintiff and Class members accepted

Defendant’s offers and provided Defendant with their PII.

      94.    Plaintiff and Class members would not have provided their PII to

Defendant had they known that Defendant would not safeguard their PII, as

promised.

      95.    Plaintiff and Class members fully performed their obligations under the

implied contracts with Defendant.

      96.    Defendant breached the implied contracts by failing to safeguard

Plaintiff’s and Class members’ PII.

      97.    Defendant also breached the implied contracts when it engaged in acts

and/or omissions that are declared unfair trade practices by the FTC and state statutes

and regulations. These acts and omissions included (i) representing that it would

maintain adequate data privacy and security practices and procedures to safeguard

the PII from unauthorized disclosures, releases, data breaches, and theft; (ii)

omitting, suppressing, and concealing the material fact of the inadequacy of the

privacy and security protections of Defendant’s information systems; and (iii) failing

to disclose to Plaintiff and Class members at the time they provided their PII that

Defendant’s data security system and protocols failed to meet applicable legal and

industry standards.


                                          30
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 31 of 38




      98.    As a direct and proximate result of Defendant’s breaches of the implied

contracts, Plaintiff and Class members have suffered and will suffer injury, as

alleged herein, including but not limited to (a) actual identity theft; (b) the

compromise, publication, and/or theft of their PII; (c) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII; (d) lost opportunity costs associated with the effort

expended and the loss of productivity addressing and attempting to mitigate the

actual and future consequences of the Data Breach, including but not limited to

efforts spent researching how to prevent, detect, contest, and recover from identity

theft; (e) the continued risk to their PII, which remains in T-Mobile’s possession and

is subject to further unauthorized disclosures so long as T-Mobile fails to undertake

appropriate and adequate measures to protect Plaintiff’s and Class members’ PII in

their continued possession; (f) future costs in terms of time, effort, and money that

will be expended as a result of the Data Breach for the remainder of the lives of

Plaintiff and other members of the proposed class; and (g) the diminished value of

Plaintiff’s and Class members’ PII; (h) the diminished value of T-Mobile’s services

Plaintiff and other members of the proposed class paid for and received; and/or (i)

the actual and attempted sale of Plaintiff’s and Class members’ PII on the dark web.

      Fourth Claim – Breach of Confidence

      99.    Plaintiff incorporates by reference the allegations in paragraphs 11-47


                                         31
           Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 32 of 38




above as though fully set forth herein.

       100. At all relevant times, Defendant was fully aware of the confidential

nature of Plaintiff’s and Class members’ PII.

       101. As alleged herein and above, Defendant’s relationship with Plaintiff

and Class members was governed by promises and expectations that Plaintiff and

Class members’ PII would be collected, stored, and protected in confidence, and

would not be accessed by, acquired by, disclosed to, or viewed by unauthorized third

parties.

       102. Plaintiff and Class members provided their respective PII to Defendant

with the explicit and implicit understandings that Defendant would protect the PII

and not permit the PII to be accessed by, acquired by, disclosed to, or viewed by

unauthorized third parties.

       103. Plaintiff and Class members also provided their PII to Defendant with

the explicit and implicit understandings that Defendant would take precautions to

protect their PII, such as following basic principles of protecting their networks and

data systems.

       104. Defendant voluntarily received, in confidence, Plaintiff’s and Class

members’ PII with the understanding that the PII would not be accessed by, acquired

by, disclosed to, or viewed by the public or any unauthorized third parties.

       105. Due to Defendant’s failure to prevent, detect, and avoid the Data Breach


                                          32
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 33 of 38




from occurring by, inter alia, not following best information security practices to

secure Plaintiff’s and Class members’ PII, Plaintiff’s and Class members’ PII was

accessed by, acquired by, disclosed to, or viewed by unauthorized third parties

beyond Plaintiff’s and Class members’ confidence, and without their express

permission.

      106. But for Defendant’s failure to maintain and protect Plaintiff’s and Class

members’ PII in violation of the parties’ understanding of confidence, their PII

would not have been accessed by, acquired by, disclosed to, or viewed by

unauthorized third parties. Defendant’s Data Breach was the direct and legal cause

of the misuse of Plaintiff’s and Class members’ PII, as well as the resulting damages.

      107. As a direct and proximate result of Defendant’s actions and omissions,

Plaintiff and Class members have suffered damages as alleged herein.

      108. The injury and harm Plaintiff and Class members suffered and will

continue to suffer was the reasonably foreseeable result of Defendant’s unauthorized

misuse of Plaintiff’s and Class members’ PII. Defendant knew its data systems and

protocols for accepting and securing Plaintiff’s and Class members’ PII had security

and other vulnerabilities that placed Plaintiff’s and Class members’ PII in jeopardy.

      109. As a direct and proximate result of Defendant’s breaches of confidence,

Plaintiff and Class members have suffered and will suffer injury, as alleged herein,

including but not limited to (a) actual identity theft; (b) the compromise, publication,


                                          33
        Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 34 of 38




and/or theft of their PII; (c) out-of-pocket expenses associated with the prevention,

detection, and recovery from identity theft and/or unauthorized use of their PII; (d)

lost opportunity costs associated with the effort expended and the loss of

productivity addressing and attempting to mitigate the actual and future

consequences of the Data Breach, including but not limited to efforts spent

researching how to prevent, detect, contest, and recover from identity theft; (e) the

continued risk to their PII, which remains in T-Mobile’s possession and is subject to

further unauthorized disclosures so long as T-Mobile fails to undertake appropriate

and adequate measures to protect Plaintiff’s and Class members’ PII in their

continued possession; (f) future costs in terms of time, effort, and money that will

be expended as a result of the Data Breach for the remainder of the lives of Plaintiff

and other members of the proposed class; and (g) the diminished value of Plaintiff’s

and Class members’ PII; (h) the diminished value of T-Mobile’s services Plaintiff

and other members of the proposed class paid for and received; and/or (i) the actual

and attempted sale of Plaintiff’s and Class members’ PII on the dark web.


                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and the Class pray for judgment against Defendant

as follows:

      A.      An order certifying this action as a class action under Fed. R. Civ. P.

              23, defining the Class as requested herein, appointing the undersigned

                                         34
 Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 35 of 38




        as Class counsel, and finding that Plaintiff is a proper representative of

        the Class requested herein;

B.      A judgment in favor of Plaintiff and the Class awarding them

        appropriate monetary relief, including actual and statutory damages,

        punitive damages, attorney fees, expenses, costs, and such other and

        further relief as is just and proper;

C.      An order providing injunctive and other equitable relief as necessary to

        protect the interests of the Class and the public as requested herein,

        including, but not limited to:

       i.     Ordering      that   Defendant    engage     third-party   security

              auditors/penetration testers as well as internal security personnel

              to conduct testing, including simulated attacks, penetration tests,

              and audits on Defendant’s systems on a periodic basis, and

              ordering Defendant to promptly correct any problems or issues

              detected by such third-party security auditors;

      ii.     Ordering that Defendant engage third-party security auditors and

              internal personnel to run automated security monitoring;

     iii.      Ordering that Defendant audit, test, and train its security

               personnel regarding any new or modified procedures;

     iv.       Ordering that Defendant segment consumer data by, among other


                                      35
 Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 36 of 38




              things, creating firewalls and access controls so that if one area

              of Defendant’s systems is compromised, unauthorized third

              parties cannot gain access to other portions of Defendant’s

              systems;

      v.      Ordering that Defendant purge, delete, and destroy in a

              reasonably secure manner consumer data not necessary for their

              provisions of services;

     vi.      Ordering that Defendant conduct regular database scanning and

              securing checks; and

     vii.     Ordering that Defendant routinely and continually conduct

              internal training and education to inform internal security

              personnel how to identify and contain a breach when it occurs

              and what to do in response to a breach.

D.      An order requiring Defendant to pay the costs involved in notifying the

        Class members about the judgment and administering the claims

        process;

E.      A judgment in favor of Plaintiff and the Class awarding them pre-

        judgment and post-judgment interest, reasonable attorneys’ fees, costs

        and expenses as allowable by law; and

F.      An award of such other and further relief as this Court may deem just


                                     36
 Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 37 of 38




      and proper.


                    DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.




                                    37
      Case 1:21-cv-03384-SCJ Document 1 Filed 08/19/21 Page 38 of 38




*******


DATED: August 19, 2021            HERMAN JONES LLP


                                  By: /s/ Peter M. Jones
                                  John C. Herman
                                   (Ga. Bar No. 348370)
                                  Peter M. Jones
                                   (Ga. Bar No. 402620)
                                  Carlton Jones
                                   (Ga. Bar No. 940540)
                                  3424 Peachtree Road, N.E., Suite 1650
                                  Atlanta, Georgia 30326
                                  Telephone: (404) 504-6500
                                  Facsimile: (404) 504-6501
                                  jherman@hermanjones.com
                                  pjones@hermanjones.com
                                  cjones@hermanjones.com

                                  Counsel for Plaintiff




                                    38
